Citation Nr: 0627088	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-12 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoarthritis of multiple joints. 

3.  Entitlement to an effective date earlier than March 
24, 1971, for a grant of entitlement to service connection 
for thoracic back strain.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions dated in June 1998 and in 
February 1999 from the Department of Veterans Affairs (VA) 
Portland Regional Office (RO). 

An October 2002 Board of Appeals (Board) decision denied 
the veteran's appeal for a rating in excess of 20 percent 
for a lumbosacral strain and his application to reopen a 
claim for service connection for general (multiple joint) 
osteoarthritis based on the receipt of new and material 
evidence.  The same Board decision also granted an earlier 
effective date of March 24, 1971, for the grant of service 
connection for a thoracic back strain.  The appellant 
filed a timely appeal to the Court of Appeals for Veterans 
Claims (hereinafter CAVC).

VA and the appellant filed a Joint Motion for Remand in 
April 2004.  The parties asserted that a remand was 
appropriate based on two grounds.  First, it was noted 
that there were no documents of record to fulfill the 
requirement that VA notify the veteran of information and 
evidence necessary to substantiate his claim for an 
increased evaluation for lumbosacral strain in excess of 
20 percent and his application to reopen a claim for 
service connection for general osteoarthritis based on new 
and material evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); 38 U.S.C.A. § 5103A (West 2002).  
With regard to the veteran's earlier effective date claim, 
the parties noted in the joint motion that VA had failed 
to obtain and consider records from the Social Security 
Administration (SSA).  It was further observed that a 
letter was in the claims file from the veteran to VA, 
dated on October 7, 1982, in which the appellant indicated 
that he received disability payments from SSA.

CAVC granted the Joint Motion for Remand by Order dated 
April 19, 2004, and vacated that part of the October 2002 
Board decision that denied the claim for entitlement to a 
rating in excess of 20 percent for a lumbosacral strain, 
the application to reopen a claim for service connection 
for general osteoarthritis based on the receipt of new and 
material evidence, and an effective date earlier than 
March 24, 1971, for the grant of service connection for a 
thoracic back strain.

Pursuant to CAVC April 19, 2004 order, the case was 
remanded by the Board to the RO in September 2004, at 
which time it was remanded to the RO through the VA's 
Appeals Management Center (AMC) in Washington, DC, so that 
additional development could be undertaken.  Following the 
completion of the requested actions, the case has since 
been returned to the Board for further review.  

The veteran has previously requested hearings before the 
RO and Board in connection with the appellate issues.  
Specific notice is taken that the veteran's October 2000 
request for a Board hearing was withdrawn by him in 
November 2001 correspondence, and that, pursuant to his 
request, the veteran was also scheduled in July 2006 for a 
hearing before the Board in Washington, DC.  However, 
despite advance notice of the date, time, and location of 
such hearing, the veteran failed to appear.  No other 
request for a hearing either before the RO or the Board 
remains pending at this time.  

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for 
osteoarthritis of multiple joints and a rating in excess 
of 20 percent for lumbosacral strain are addressed in the 
REMAND portion of the decision below and are REMANDED to 
the RO via the AMC.  


FINDINGS OF FACT

1.  The veteran initially filed a claim of entitlement to 
service connection for a disorder of his thoracic spine on 
March 24, 1971.  

2.  Entitlement to service connection for a disorder of 
the veteran's thoracic spine arose at a point in time 
subsequent to March 24, 1971.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date 
earlier than March 24, 1971, for a grant of service 
connection for thoracic back strain have not been met.  
38 C.F.R. §§ 5100, 5102, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.326, 
3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded most recently by 
the Board in September 2004.  All of the actions 
pertaining to the effective date matter which were 
previously sought by the Board through its prior 
development request appear to have been completed in full 
as directed, and neither the veteran, nor his attorney, 
contends otherwise.  See Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA 
first has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the appellant of the information and 
evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by 
the claimant, and notice of what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  Third, VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This assistance includes obtaining 
all relevant evidence adequately identified in the record, 
and in some cases, affording VA examinations.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty to 
notify the appellant that he should submit all pertinent 
evidence in his possession.

During the pendency of this appeal, a decision was entered 
by the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) 
Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that the VCAA notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness 
of the application.  Written notice of the VCAA was 
provided to the veteran by the RO in December 2004 
correspondence, inclusive of the criteria for the 
assignment of an effective date for a grant of service 
connection.  Given that there is no basis in law or fact 
to assign an effective date earlier than the date of the 
RO's receipt of the veteran's initial claim for VA 
compensation, any error in the RO's notice as to the 
potential disability rating to be assigned in the event 
that an earlier effective date for service connection was 
granted, is found to be harmless in nature.  It, too, is 
significant that neither the appellant-veteran, nor his 
attorney, challenges the timing or sufficiency of any 
notice provided.  See Mayfield v. Nicholson, 19 Vet.App. 
103, 121 (2005) (due process concerns with respect to VCAA 
notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  In view of the 
foregoing, it is determined that prejudice would not 
result to the veteran were the Board to enter a final 
decision as to the veteran's claim for an earlier 
effective date issue.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  

Finally, all pertinent examination and treatment records 
have been obtained and made a part of the veteran's claims 
folder to the extent that such records have been 
adequately identified or are otherwise available.  No VA 
medical examination is in order, pursuant to 38 C.F.R. 
§ 3.159(c)(4), as this case turns on the question of 
whether a claim for service connection for osteoarthritis 
of multiple joints was received by VA prior to March 24, 
1971.  As such, it is found VA has satisfied its duties 
under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that 
error to be harmless. Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA 
to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, 
as elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 
F.2d 1349, 1352 (5th Cir. 1985).

Earlier Effective Date for Service Connection for Thoracic 
Back Strain

Service connection for the veteran's thoracic back strain, 
secondary to service-connected lumbosacral strain, was 
established by a rating decision of the RO in June 1998.  
The effective date assigned at that time for the grant of 
service connection was September 16, 1997.  

By its October 2002 decision, the Board assigned an 
effective date of March 24, 1971, for the grant of service 
connection for the veteran's thoracic back strain.  In 
that decision, the Board found that the record reasonably 
raised a claim of entitlement to service connection for a 
thoracic spine disorder as of March 24, 1971, that such 
claim was adjudicated by the RO in February 1972, that a 
timely notice of disagreement with the February 1972 
action was received by the RO, and that the RO failed to 
issue a statement of the case with respect to its February 
1972 denial of service connection for a thoracic spine 
disorder or otherwise grant the benefit sought, thus 
rendering the March 1971 claim open and pending.  On the 
basis of the foregoing, and the Board's further finding 
that there was an approximate balance of evidence both for 
and against a showing of entitlement arising as a result 
of a VA medical examination in April 1971, as well as 
ongoing treatment for back complaints, that assignment of 
an effective date of March 24, 1971, for service 
connection for thoracic back strain was in order.  

An appeal to the Court followed as to the effective date 
matter, with the veteran alleging that there had been a 
failure on the part of VA to comply with the VCAA, both in 
terms of its duty to notify him of the evidence and 
information to substantiate his claim and its duty to 
assist him.  In terms of the VA's duty to assist failure, 
the veteran alleged before the Court that no attempt had 
been made to obtain and review records compiled by the 
Social Security Administration in connection with his 
receipt of disability benefits from that agency.  By its 
September 2004 remand, the Board requested actions by the 
RO to correct the noted deficiencies, and, as noted above, 
neither the veteran nor his attorney has alleged that the 
RO has failed to comply with the Board's remand 
directives.  

Upon return of the case from remand, the veteran and his 
attorney do not offer any contentions as to why an 
effective date earlier than March 24, 1971, is warranted 
for a grant of service connection for the veteran's 
thoracic back strain.  On page three of a July 2006 brief 
submitted by the veteran's attorney, it is conceded that 
veteran's initial VA compensation application for a back 
injury was received by the RO in March 1971.  The only 
other reference regarding the earlier effective date 
matter arises in the context of the veteran's assertion 
that his claim for a total disability rating for 
compensation based on individual unemployability (TDIU), 
which allegedly requires remand for issuance of a 
statement of the case per Manlincon v. West, 12 Vet.App. 
238 (1999), is inextricably intertwined with the effective 
date claim for service connection for thoracic back 
strain.  The reasons why the veteran believes that any 
TIDU claim of his is inextricably intertwined with the 
claim herein under consideration are not set forth.  

Separate and apart from the merits of the certified 
appellate issue is the veteran's claim for a TDIU, which 
has not been developed or certified for appellate review 
at this time.  Notwithstanding the veteran's allegation 
that the TDIU matter is within the Board's jurisdiction 
under Manlincon, based on the RO's denial of such in March 
1999, the alleged submission of a timely notice of 
disagreement with such action, and the RO's subsequent 
failure to grant the claim or issue a statement of the 
case, the Board concludes that it is without jurisdiction 
to consider the TDIU matter, in the absence of a showing 
of the timely submission of a notice of disagreement as to 
that matter, see 38 C.F.R. § 20.201 (2005); Manlincon.  It 
is otherwise neither shown nor contended that there is a 
bar to the Board's entry of a final decision as to the 
effective date matter herein presented.  

Except as otherwise provided, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
of an application therefor.  38 U.S.C.A. § 5110(a); see 38 
C.F.R. § 3.400.

As for claims for disability compensation based on service 
connection, the effective date to be assigned is the day 
following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective 
date will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) (West 2002) 
mandate that a claim must be filed in order for any type 
of benefit to accrue or be paid.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  Further, the mere 
presence of medical evidence in the record does not 
establish an intent on the part of the veteran to seek 
service connection for the benefit in question.  Brannon 
v. West, 12 Vet.App. 32, 34-5 (1998).  While the Board 
must interpret the veteran's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the veteran.  Id.

The words application and claim are defined by regulation 
as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2005).  Any communication or action that demonstrates an 
intent to apply for an identified benefit may be 
considered an informal claim.  38 C.F.R. § 3.155(a).  If a 
claim for disability compensation has been granted with 
respect to service connection, but disallowed as 
noncompensable, certain medical evidence received by VA, 
which evidences "a reasonable probability of entitlement 
to benefits," may be accepted as the date of receipt of an 
informal claim to reopen or for increased benefits.  38 
C.F.R. § 3.157(a), (b)(2)-(3).  When determining the 
effective date of an award of compensation benefits, the 
Board is required to review all the communications in the 
file, after the last final disallowance of the claim that 
could be interpreted to be a formal or informal claim for 
benefits.  See Servello v. Derwinski, 3 Vet.App. 196, 198 
(1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).

It is not shown, nor is it contended, that a formal or 
informal claim for entitlement of the veteran to service 
connection for a thoracic spine disorder was filed with VA 
prior to March 24, 1971.  The veteran's initial claim for 
VA compensation benefits for a back disorder was received 
by the RO on March 24, 1971, and no report of VA medical 
examination or treatment dated prior thereto is shown.  
While private medical treatment for a back disorder is 
noted to have been received by the veteran prior to March 
1971, such records were not submitted to VA until a point 
in time subsequent to March 24, 1971, and cannot serve as 
a basis for an informal claim for service connection for 
the disorder in question.  38 C.F.R. § 3.157(b)(2).  

In all, there is absent from the record any communication 
or statement by or on the veteran's behalf indicating an 
intention on his part to seek VA compensation for a 
thoracic spine disorder prior to March 24, 1971.  
Moreover, as it was not until a VA examination in April 
1971 that a diagnosis relating to the thoracic spine was 
confirmed and otherwise linked by the examining medical 
professional to the inservice back trauma, assignment of 
an effective date earlier than March 24, 1971, for a grant 
of service connection for the veteran's thoracic spine 
sprain is barred by binding law and regulations.

Given that a claim for service connection for a thoracic 
spine disorder was not received by VA prior to March 24, 
1971, and inasmuch as a claim therefor is a necessary 
prerequisite for the establishment of entitlement to 
service connection for such disorder, the claim for an 
effective date earlier than March 24, 1971, for the grant 
of service connection for the veteran's thoracic spine 
sprain must be denied.


ORDER

An effective date earlier than March 24, 1971, for a grant 
of service connection for thoracic back strain is denied.  


REMAND

The one and only VCAA notice letter furnished to the 
veteran with respect to his application to reopen a claim 
for service connection for osteoarthritis of multiple 
joints is inadequate.  Such letter, dated in October 2004, 
referenced a definition of new and material evidence set 
forth in 38 C.F.R. § 3.156(a) that is applicable only to 
claims to reopen filed on and after August 29, 2001, and 
requiring among other things that the new and material 
evidence must raise a reasonable possibility of 
substantiating the veteran's claim.  In this case, 
however, such standard is not applicable, given that the 
veteran's claim to reopen was received by VA prior to 
August 29, 2001.  As well, VCAA notice encompassing 
Dingess/Hartman and Kent v. Nicholson, 20 Vet.App. 1 
(2006), as well as the subsequent readjudication of the 
claim, as mandated by the Court in Pelegrini v. Principi, 
18 Vet.App. 112 (2004), are lacking.  Remand is required 
for corrective actions.

Regarding the veteran's claim for a rating in excess of 20 
percent for his service-lumbosacral strain, further 
medical input and rating action are found to be in order.  
The veteran and his attorney have raised objections to the 
RO's attempts to date to rate only that portion of the 
veteran's service-connected low back disorder that was 
present prior to the 1972 motor vehicle accident.  He 
requests that the overall disability of his low back be 
evaluated under all applicable criteria, including those 
for intervertebral disc syndrome, and that the percentage 
of disability attributable to pre-1972 lumbosacral strain 
be assigned.  

In reviewing the record, the Board notes that the medical 
evidence shows that the veteran sustained fractures of the 
left iliac crest and the transverse process of L-2, L-4, 
and L-5 in a post-service motor vehicle accident in 1972.  
In a decision entered in May 1974, the RO specifically 
denied the veteran's claim for service connection for the 
residuals of the post-service back injury, to include a 
herniated pulposus between L-4 and L-5.  However, service 
connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a) (2005)) and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the 
other condition which is proximately due to or the result 
of a service- connected disorder). Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board finds that a claim for 
secondary service connection for additional low back 
disability (other than a lumbosacral strain), to include 
residuals of fractures of the left iliac crest and the 
transverse process of L-2, L-4, L-5; and a herniated 
pulposus between L-4 and L-5, is raised by the record.  
This matter is intertwined with the claim for a rating in 
excess of 20 percent for a lumbosacral strain that is 
currently in appellate status.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have 
significant impact on the other].  See also, Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  The raised, 
intertwined claim for secondary service connection must be 
adjudicated prior to the readjudication of the increased 
rating claim.  It is also pertinent to point out that, 
even if secondary service connection is not granted for 
additional low back disability, while service connection 
is not in effect for intervertebral disc syndrome or 
residuals of lumbar vertebral fractures, in Mittleider v. 
West, 11 Vet. App. 181 (1998), the Court of Appeals for 
Veterans Claims (Court) held that regulations require that 
when examiners are not able to distinguish the symptoms 
and/or degree of impairment due to a service-connected 
versus some other diagnosed disorder, VA must consider all 
symptoms in the adjudication of the claim.  

The veteran has been afforded several VA examinations in 
conjunction with his claim for an increased rating for his 
lumbosacral strain.  However, there is no opinion that 
addresses the question of whether the veteran's 
lumbosacral strain caused or aggravated the additional low 
back disability in question.  It is also the Board's view 
that, even if secondary service connection is not 
warranted, the current medical record does not adequately 
address the question of whether the symptoms and/or degree 
of impairment due to the veteran's service-connected 
lumbosacral strain can be distinguished from other 
nonservice-connected low back disability that is present 
to permit the RO adjudicator and the Board to properly 
rate the low back disability.    See Waddell v. Brown, 5 
Vet. App. 454 (1993).  

As to the inadequacy of the opinions obtained thus far, 
the Board notes that clarification is needed with respect 
to the findings and conclusions reached by a physician who 
conducted a VA medical examination of the veteran in 
November 2005.  In the report of such examination, the 
following was reported in pertinent part:  

Subjective symptoms account for 6 degrees loss 
of motion in the back for symptoms before 
surgery...[f]lare-up problems have a similar 
distribution.  Decreasing flexion of the back 
by 6 degrees would represent flare-ups in the 
back before surgery.  

It is unclear whether the foregoing represents the 
examiner's conclusion as to the significance of subjective 
symptoms or pain and functional limitations.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005) and DeLuca v. Brown, 
8 Vet.App. 202 (1995).  It is also ambiguous as to whether 
or not the reduction in range of motion for flare-ups is 
included within the diminution in range of motion for all 
subjective symptoms.  

Elsewhere in his November 2005 report, the examiner noted 
that 70 percent of the veteran's present lumbar pain could 
be attributed to the disability existing prior to the 
motor vehicle accident in 1972 and subsequent spinal 
surgery and that 30 percent of his present lower extremity 
symptoms were a continuation of the moderate lower 
extremity symptoms he was having before the military.  It 
is unclear whether the examiner by such notation intended 
to quantify the degree of lower extremity symptoms 
existing prior to service or, rather, those which existed 
in and after service until the postservice accident.  It 
also remains unknown whether the examiner intended to 
quantify only the veteran's pain or all pertinent 
manifestations.  Lastly, the same examiner determined in 
April 1998 that the veteran's service-connected 
lumbosacral strain accounted for 55 percent of all current 
manifestations of low back disablement, and clarification 
is needed as to whether the percentage cited in April 1998 
remains true through this time or whether the 70 and 30 
percentages cited in November 2005 represent a change in 
opinion as to the role of the veteran's lumbosacral strain 
with respect to the overall severity of his low back 
disability.  

For all of the foregoing reasons, clarification must be 
obtained from Dr. Matthews regarding some of his earlier 
opinions, and a new opinion must be obtained to address a 
newly raised, intertwined issue.  If necessary (i.e., if 
Dr. Matthews is not available or if that doctor's addendum 
is not favorable to the claimant), the veteran should be 
afforded new orthopedic and neurological examinations for 
the purpose of addressing the questions at hand.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  

Accordingly, the case is REMANDED for the following 
actions:

1.  Consistent with the provisions of 
38 U.S.C.A. §§ 5100, 5103 and 38 C.F.R. 
§ 3.159, the veteran must be notified 
of what information and evidence are 
still needed to substantiate his 
application to reopen a claim for 
service-connection for osteoarthritis 
of multiple joints and his claim for a 
rating in excess of 20 percent for his 
service-connected lumbosacral strain, 
as well as notice of those necessary 
elements set forth in Dingess/Hartman 
and Kent, as applicable to these 
matters.  The veteran must also be 
notified of what portion of that 
evidence VA will secure, and what 
portion he himself must submit.  He 
must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he 
supplies sufficient, identifying 
information and written authorization.

If assistance is requested by or on 
behalf of the veteran, VA must 
undertake any and all actions necessary 
for compliance with its duty to assist 
obligation, followed by readjudication, 
as requested below, so as to ensure 
compliance with the holding in 
Pelegrini. 

2.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to the veteran's service-
connected lumbosacral strain and his 
claimed osteoarthritis of multiple 
joints must be obtained for inclusion 
in his claims folder.  

3.  Thereafter, the report of a VA 
medical examination of November 29, 
2005, compiled by W. E. Matthews, M.D., 
at the VA Domiciliary in White City, 
Oregon, must be returned to Dr. 
Matthews for the preparation of an 
addendum to his earlier report.  The 
claims file must be provided to Dr. 
Matthews or his designee for study.  An 
additional examination by Dr. Matthews, 
or by another physician if Dr. Matthews 
is unavailable, is authorized if deemed 
necessary.  Regardless of whether an 
additional examination is undertaken, 
Dr. Matthews or his designee is 
requested to address the following in 
an addendum, providing where 
appropriate, a professional opinion, 
with full supporting rationale:

(a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the 
veteran's service-connected 
lumbosacral strain aggravated 
any additional low back 
disability that is present, 
to include residuals of 
fractures of the transverse 
process of L-2, L-4, L-5; and 
a herniated pulposus between 
L-4 and L-5.  

The physician is advised that 
the term "as likely as not" 
does not mean within the 
realm of possibility.  
Rather, it means that the 
weight of medical evidence 
both for and against a 
conclusion is so evenly 
divided that it is medically 
sound to find in favor of 
causation as to find against 
causation.  More likely and 
as likely support the 
contended causal relationship 
or aggravation, less likely 
weighs against the claim. 

The physician is further 
advised that aggravation is 
defined for legal purposes as 
a permanent increase beyond 
the natural progress of the 
disability.  
 
The physician is also 
requested to provide a 
rationale for any opinion 
expressed.  If the clinician 
cannot provide the above 
requested opinion without 
resort to speculation, it 
must be so stated.  

(b)  If and only if the 
answer to the above question 
is that the veteran's 
lumbosacral strain did not 
cause or aggravate any 
additional low back 
disability, in evaluating the 
severity of the veteran's 
service-connected lumbosacral 
strain at the time of the 
November 29, 2005 
examination, to the extent 
that is possible, Dr. 
Matthews or his designee is 
asked to distinguish symptoms 
and functional impairment due 
to the service-connected 
lumbosacral strain from 
impairment attributable to 
any nonservice-connected back 
disability that may be 
present.  If no such 
distinction can be made, the 
examiner should so state.

In so doing, the November 
2005 opinion that 70 percent 
of the veteran's current 
lumbar pain preceded his 
initial surgery in the 1970s 
for lumbar disc disease and 
that 30 percent of his 
current lower extremity 
symptoms were a continuation 
of the moderate lower 
extremity symptoms he was 
having before the military 
should be clarified.  
Specifically, address whether 
the intention was to find 
that 70 percent of the 
veteran's low back impairment 
and 30 percent of his lower 
extremity symptoms existed 
prior to his entrance into 
military service.  Do the 70 
and 30 percentages represent 
a change from the April 1998 
opinion that 55 percent of 
the veteran's overall low 
back disability was 
attributable to his service-
connected lumbosacral strain?  

Dr. Matthews is also 
requested to comment on the 
functional limitations of the 
veteran's low back caused by 
pain, flare- ups of pain, 
weakness, fatigability, and 
incoordination due to his 
service-connected lumbosacral 
strain.  Specifically, the 
physician should opine 
whether it is at least as 
likely as not (50 percent or 
greater probability) that 
there is any additional 
functional loss (i.e., 
additional loss of motion) of 
the lumbar spine due to pain 
or flare-ups of pain 
supported by objective 
findings, or additional loss 
of motion due to weakness on 
movement, excess 
fatigability, incoordination 
or flare-ups of such 
symptoms.  In that regard, 
Dr. Matthews is requested to 
clarify his November 2005 
opinion that six degrees 
motion or lumbar spine 
flexion were lost because of 
"subjective symptoms" and 
flare-ups, and in particular, 
note whether the six degree 
losses of motion are separate 
or overlapping.

(c)  If deemed necessary by 
Dr. Matthews or the AMC/RO, 
the veteran should be 
afforded new orthopedic and 
neurological examinations for 
the purpose of obtaining the 
opinions and clinical 
findings noted in (a) and 
(b).  

4.  Thereafter, the AMC/RO must 
adjudicate the raised, intertwined 
claim of service connection for 
additional low back disability, to 
include residuals of fractures of the 
transverse process of L-2, L-4, L-5; 
and a herniated pulposus between L-4 
and L-5, secondary to his service-
connected lumbosacral strain.  The 
AMC/RO must also readjudicate the 
veteran's application to reopen a claim 
for service connection for 
osteoarthritis of multiple joints and 
his claim for a rating in excess of 20 
percent for his service-connected 
lumbosacral strain on the basis of all 
of the evidence of record and all 
governing legal authority, to include, 
as applicable, those criteria for the 
evaluation of spinal disorders in 
effect prior to and on September 26, 
2003.  If any benefit sought on appeal 
remains denied or not granted to the 
veteran's satisfaction, the veteran and 
his attorney must be provided with a 
supplemental statement of the case, 
which must contain notice of all 
relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time must then be 
allowed for a response, before the 
record is returned to the Board.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the AMC/RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary development and to preserve 
the veteran's due process rights.  No inference should be 
drawn as to the outcome of this matter by the actions 
herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


